Citation Nr: 0532227	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
prostatitis.

2.  Entitlement to service connection for prostatitis.




ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that new and material 
evidence had been presented to reopen the veteran's claim for 
service connection for prostatitis.  The RO further 
determined that service connection was not warranted and 
denied claim.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of service connection for prostatitis disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  In an August 1997 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
prostatitis.  The veteran was informed of the decision and of 
his appellate rights in September 1997; however, he did not 
perfect an appeal from that determination.  

3.  Evidence added to the record since the August 1997 RO 
rating decision is new evidence that, by itself or in 
connection with evidence already of record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for prostatitis. 


CONCLUSIONS OF LAW

1.  The August 1997 RO rating decision, denying service 
connection for prostatitis, claimed as prostate gland injury, 
hypertrophy, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received since the 
August 1997 RO rating decision sufficient to reopen the 
appellant's claim for service connection for prostatitis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for prostatitis, the 
Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision reopening the veteran's claim for service 
connection for prostatitis.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim for entitlement to service connection for 
prostatitis.  As previously indicated, even though, the RO 
determined that new and material evidence had been received 
to reopen the veteran's claim for service connection for 
prostatitis in the July 2003 rating decision, the requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue that the Board is required to address 
on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

In an August 1997 rating decision issued in September 1997, 
the RO originally denied the veteran's claim for entitlement 
to service connection for prostatitis, claimed as prostate 
gland injury, hypertrophy, as neither occurred in, nor caused 
by active duty (direct basis).  The rating decision further 
stated that while the veteran had in service some acute 
prostatitis, there was no evidence of chronic residuals at 
the time of discharge.  The veteran was notified of the 
denial and his appellate rights.  Since the veteran did not 
file a substantive appeal within sixty days from the date 
that the agency of original jurisdiction mailed the statement 
of the case (SOC) in January of 1998 or during the remaining 
one year from the date of the rating decision denying the 
claim, the August 1997 rating decision, became final.  See, 
e.g., 38 C.F.R. § 20.1103 (2005).  

Later in April 2003, the veteran requested by a statement in 
support of claim, that the RO reopen his claim for 
entitlement to service connection for prostatitis.  In a July 
2003 rating decision, the RO determined that new and material 
evidence had been received sufficient to reopen the veteran's 
previously denied claim for entitlement to service connection 
for prostatitis.  However, entitlement to service connection 
for prostatitis, claimed as prostate gland injury, 
hypertrophy, was denied as neither incurred in nor aggravated 
by service.  The veteran was informed of this decision the 
same month and filed a timely notice of disagreement (NOD), 
in August 2003.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2005).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.

The pertinent evidence of record at the time of the August 
1997 RO rating decision consisted primarily of the veteran's 
service medical records and VA treatment records showing a 
diagnosis of chronic prostatitis.  Evidence presented or 
secured since the August 1997 rating decision includes a June 
2003 private medical treatment record showing a diagnosis of 
prostatism.  

This evidence is clearly new, in that it is not redundant of 
other evidence previously considered.  Moreover, the evidence 
is material to the issue under consideration, as it includes 
yet another diagnosis for a prostatitis disorder that the 
veteran maintains should be service connected.  This 
information provided by a private physician, in conjunction 
with previous in-service treatment for chronic prostatitis, 
raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the veteran's service-
connection claim for prostatitis is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for prostatitis has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.  


REMAND

The Board notes that the while in service, the veteran was 
treated for chronic prostatitis from December 1993 to October 
1995.  During a March 1997 VA examination the veteran was 
again diagnosed with chronic prostatitis.  Subsequently, the 
veteran sought treatment with the VA for unrelated ailments 
at various times from August 2001 to July 2003.  

The duty to assist includes obtaining VA and non-VA medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  On remand, the 
RO should attempt to obtain any missing non-VA and VA 
treatment records since March 1997 and to associate them, if 
available, with the record.  Additionally, the RO should make 
arrangements with the appropriate VA medical facility for the 
veteran to be afforded a current examination, to ascertain 
the nature, extent and etiology of prostatitis if found.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
prostate disability since March 1997, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Additionally, the RO 
should request that the veteran provide 
information as to the dates of any 
treatment for his prostate disability at 
any VA Medical Center (VAMC) since March 
1997.  Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2005).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra.

2.  After completion of the above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a prostate 
examination, by an appropriate physician, 
in order to determine the nature, extent, 
and etiology of any disability found.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the examiner 
should so indicate in the report.  The 
examiner should determine whether 
prostatitis is present, and, if so, the 
correct diagnostic classification and 
etiology of any disorder found.  All 
special studies or tests deemed necessary 
by the examiner are to be accomplished.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have prostatitis?

(b)  If prostatitis is found, the 
examiner should determine the etiology 
and the nature and extent of such 
disorder.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder: (1) 
began during; or (2) was aggravated 
(worsened), as the result of some 
incident of active service.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  Thereafter, the RO should 
readjudicate the veteran's service-
connection claim for prostatitis.  If any 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to the issue on 
appeal, and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purpose of this remand is to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


